
	
		II
		110th CONGRESS
		2d Session
		S. 2754
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Conrad (for himself,
			 Mr. Bunning, Mr. Hatch, and Mr.
			 Rockefeller) introduced the following bill; which was read twice
			 and referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  definition of refined coal.
	
	
		1.Modification of definition of
			 refined coal
			(a)Modification
				(1)In
			 generalSubparagraph (A) of section 45(c)(7) of the Internal
			 Revenue Code of 1986 is amended by inserting and at the end of
			 clause (ii), by striking clauses (iii) and (iv), and by inserting after clause
			 (ii) the following new clause:
					
						(iii)meets the
				requirements of either clause (i) or (ii) of subparagraph
				(B).
						.
				(2)RequirementsSection
			 45(c)(7) of such Code is amended by redesignating subparagraph (B) as
			 subparagraph (C) and inserting after subparagraph (A) the following new
			 subparagraph:
					
						(B)Requirements
							(i)Certification
				of qualified emission reductionA fuel meets the requirements of
				this clause if such fuel is certified by the taxpayer as resulting (when used
				in the production of steam) in a qualified emission reduction.
							(ii)Reduced
				emission reduction and market value requirementsA fuel meets the
				requirements of this clause if such fuel—
								(I)is certified by
				the taxpayer as resulting (when used in the production of steam) in a qualified
				emission reduction (determined by substituting 20 percent for
				40 percent in subparagraph (C)), and
								(II)is produced in
				such a manner as to result in an increase of at least 50 percent in the market
				value of the refined coal (excluding any increase caused by materials combined
				or added during the production process), as compared to the value of the
				feedstock
				coal.
								.
				(3)Modification of
			 qualified emissions reductionSubparagraph (C) of section
			 45(c)(7) of such Code, as redesignated by paragraph (2), is amended by
			 inserting at least 40 percent of the emissions of after
			 nitrogen oxide and.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to coal produced and sold after the date of the
			 enactment of the Act.
			
